                Case 19-15429                   Doc       Filed 10/26/20                Entered 10/26/20 19:55:50                     Desc Main
                                                              Document                  Page 1 of 5
 Fill in this information to identify the case:

 Debtor 1                  Hector Espana, Jr.
 Debtor 2                  Jennifer Espana
 (Spouse, if filing)
                           aka Jennifer Gonzalez
 United States Bankruptcy Court for the:            Northern       District of          Illinois
                                                                                        (State)
 Case number                                       19-15429



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                       12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 U.S. Bank National Association                                   Court claim no. (if known):                       2-1

Last four digits of any number you use to                                                          Date of payment change:
identify the debtor's account:                                                   2566              Must be at least 21 days after date of       12/01/2020
                                                                                                   this notice



                                                                                                   New total payment:
                                                                                                   Principal, interest, and escrow, if any $1,493.59

Part 1:                Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
    No
    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:

                          Current escrow payment:         $693.71                                  New escrow payment:            $754.17

Part 2:                Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
    rate account?
    No
    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

                         Current interest rate:                                   %                New interest rate:                               %

                         Current principal and interest payment              $                     New principal and interest payment:      $

Part 3:                Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)
                         Reason for change:
                         Current mortgage payment:             $                                    New mortgage payment:         $




Official Form 410S1                                                Notice of Mortgage Payment Change                                                    Page 1
PmtChgForm1215
3216-N-1969
          Case 19-15429                    Doc          Filed 10/26/20                   Entered 10/26/20 19:55:50               Desc Main
                                                            Document                     Page 2 of 5
Debtor 1                                         Hector Espana, Jr.                                Case Number (if known)               19-15429
                          First Name              Middle Name           Last Name



Part 4:      Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and t elephone number.
Check the appropriate box.

                        I am the creditor.

                       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


    
                                                                                    




     /s/ Matthew Tillma                                                                        Date     10/22/2020
       Signature


Print:             Matthew Tillma                                                              Title    Authorized Agent for U.S. Bank National
                    First Name            Middle Name             Last Name                             Association



Company            Bonial & Associates, P.C.


Address            14841 Dallas Parkway, Suite 425
                   Number                Street

                   Dallas, Texas 75254
                   City                  State                   Zip Code


Contact phone              (972) 643-6600                           Email     POCInquiries@BonialPC.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                                 Page 2
PmtChgForm1215
3216-N-1969
    Case 19-15429           Doc        Filed 10/26/20      Entered 10/26/20 19:55:50              Desc Main
                                           Document        Page 3 of 5


            CERTIFICATE OF SERVICE OF NOTICE OF MORTGAGE PAYMENT CHANGE


I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before October 27, 2020 via electronic notice unless otherwise stated.

Debtor                 Via U.S. Mail
Hector Espana, Jr.
464 Haber Ct
Northlake, Illinois 60164


Debtor                 Via U.S. Mail
Jennifer Espana
464 Haber Ct
Northlake, Illinois 60164


Debtors' Attorney
David H Cutler
Cutler & Associates, Ltd
4131 Main St.
Skokie, Illinois 60076

Chapter 13 Trustee
Marilyn O. Marshall
224 South Michigan Ste 800
Chicago, Illinois 60604


                                                      Respectfully Submitted,
                                                      /s/ Matthew Tillma




PAYMENT CHANGE NOTICE - CERTIFICATE OF SERVICE                                                           3216-N-1969
                                                                                                     PmtChgCOS_0001
Case 19-15429   Doc   Filed 10/26/20   Entered 10/26/20 19:55:50   Desc Main
                          Document     Page 4 of 5
Case 19-15429   Doc   Filed 10/26/20   Entered 10/26/20 19:55:50   Desc Main
                          Document     Page 5 of 5
